Case 1:19-cv-05954-CBA-JO Document 8 Filed 05/06/20 Page 1 of 1 PageID #: 28




                               RAYMOND NARDO , P . C .
                                     ATTORNEY AT LAW
                           129 THIRD STREET, MINEOLA, NY 11501
         Phone: (516)248-2121 | Fax: (516)742-7675 | Email Raymondnardo@gmail.com

                                                             May 6, 2020

BY ECF

Hon. Magistrate Judge Orenstein
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    Pierrelouis v. PLS Check Cashers of New York, Inc., et. al.
                      19-CV-5954 (CBA)(JO)

Honorable Judge Orenstein:

I represent the plaintiff in the above matter. The parties have filed at the American Arbitration
Association and are attempting to resolve the dispute. If the dispute does not resolve, the parties
expect litigation to last approximately six months to one year thereafter.

Thank you for your consideration.

                                                             Respectfully submitted,




RN:rn
cc:   Ines Monte, Esq. (by email)
